PD-1074-15

                         PD.



              IN   THE   TEXAS COURT OF CRIMINAL APPEALS       rO!l3V^¥^r™,» ° "W
                               AT   AUSTIN/   TEXAS

                                                                  AUG 19 2015
                     ANTONIO BERMUDEZ- Petitioner/

                                        V.

                    THE STATE OF TEXAS- Respondent.
                                                                       HLED IN
               MOTION FOR EXTENSION OF TIME TO FILE            COm°F CRIMINAL APPEALS
                   PETITION    FOR   DISCRETIONARY REVIEW            A'JS 19 2315

TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS :Abel ACOSta, Clerk
 Petitioner Antonio Bermudez hereby respectfully request an ex
tension of time to file his PDR. Petitioner did not receive a copy
of the Court of Appeals opinion affirming his conviction until
August 10/ 2015. The opinion was issued on July 28/ 2015. Peti
tioner is in the process of trying to secure private counsel to
prepare and file his PDR. Should he be unsuccessful/ then Petitioner
would like to have time to prepare and file a pro se PDR.
 This motion is made in good faith and not merely for dilatory
purposes.

 Wherefore/ Petitioner request that the Court will grant him up
to and including October 28/ 2015 to file his pro se PDR if Peti
tioner is unable to retain private counsel.


Dated: August 13/    2015

                          CERTIFICATE        OF   SERVICE
I hereby certify that I mailed a true and correct copy of the
foregoing to the Harris County District Attorney/           1201 Franklin/
Ste. 600/ Houston, TX $7002-1923 via U.S. mail.


Dated: August 13/    2015